NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        MARCO ALLARD, Petitioner.

                         No. 1 CA-CR 15-0376 PRPC
                              FILED 2-16-2017


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2012-126160-001 DT
          The Honorable Virginia L. Richter, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Robert E. Prather
Counsel for Respondent

Maricopa County Public Defender’s Office, Phoenix
By Kevin D. Heade
Counsel for Petitioner


                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.
                            STATE v. ALLARD
                            Decision of the Court

W I N T H R O P, Judge:

¶1             Marco Allard petitions for review of the summary dismissal
of his petition for post-conviction relief. We have considered the petition
for review and, for the reasons stated, grant review but deny relief.

¶2              Allard pled guilty to two counts of attempted molestation of
a child, a class 3 felony and dangerous crime against children, and one
count of sexual conduct with a minor, a class 2 felony and dangerous crime
against children. The trial court sentenced him in accordance with the plea
agreement to an aggravated twenty-seven-year prison term on the
conviction for sexual conduct with a minor and placed him on lifetime
probation on the two convictions for attempted child molestation. Allard
filed a timely notice of post-conviction relief. After his counsel notified the
court that she was unable to find any colorable claims for relief, Allard filed
a pro per petition for post-conviction relief challenging his sentence, arguing
that aggravating circumstances were not properly proven and that he was
not given an opportunity to comment on the presentence report and related
documents, and thus was denied the opportunity to present mitigating
evidence. Ruling that no material issues of fact or law exist that would
entitle Allard to relief, the trial court dismissed the petition.

¶3             In summarily dismissing the petition, the trial court issued a
ruling that clearly identified, fully addressed, and correctly resolved the
claims raised by Allard. Under these circumstances, we need not repeat
that court’s analysis here; instead, we adopt it. See State v. Whipple, 177 Ariz.
272, 274, 866 P.2d 1358, 1360 (App. 1993) (holding that when a trial court
rules “in a fashion that will allow any court in the future to understand the
resolution[, n]o useful purpose would be served by this court rehashing the
trial court’s correct ruling in [the] written decision”).

¶4            Accordingly, although we grant review, we deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         2